DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Amendments made to the claims resulted in withdrawing previous rejection, updated search and modified rejection set forth below.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of U.S. Patent No. 10469846. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a handheld ultrasound probe for generating compressed pixel of an ultrasound image that includes an ultrasound transducer array, an analog-to-digital (A/D) converter coupled to the transducer array to acquire ultrasound data, and a processor coupled to the transducer array and configured with instructions to receive ultrasound signals to generated uncompressed pixel data comprising a first dynamic range with first number of bits, compression of the uncompressed pixels in accordance with a lookup table where each compressed pixel comprises second number of bits comprising second dynamic range and wherein the second dynamic range or second number of bits is less than first number of bits (claim 1 of ‘846) and generating ultrasound image from the compressed pixel (claim 6 of ‘846).  The patented claims are also directed to wireless communication circuitry (claim 5).  The patented claims therefore include similar and also include other elements that are obvious variations of the current .  
Claims 20, 25, 41, and 42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 14, and 15 of U.S. Patent No. 10681357. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a method for generating an ultrasound image with a handheld ultrasound probe for generating ultrasound data with a transducer array using an A/D converter coupled to a processor to generate uncompressed pixel comprising a first dynamic range and generating compressed pixel using a lookup table to produce compressed data with a second dynamic range that has smaller number of bits compared to first dynamic range (claim 1 of ‘357) and generating ultrasound image from the compressed pixel (claim 9 of ‘357).  The patented claims are also directed to wireless transmission of images (claim 8 of ‘357).  The patented claims are furthermore directed to frame rate of 60 megabits per second or 30 megabits per second (claims 14, 15 or ‘357).  The patented claims therefore include similar and also include other elements that are obvious variations of the current application claims.  Therefore even though the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims is substantially similar and recites similar limitations.  
Claim Objections
6.	Claims 2 and 15 are objected to because of the following informalities:  Claims are dependent on claim “0”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6, 8, 20, 25, 27, and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (20030187353) in view of Urbano et al.  Ng et al. teach of an ultrasonic diagnostic system and method of generating ultrasound images comprising an ultrasonic probe 32 with an ultrasound transducer array 33 to transmit ultrasound waves [0019] and a processor coupled to the transducer array which may include processes such as compression and combining tissue and flow image portions to produce three dimensional rendering of a volumetric region of the body being scanned and stored in a frame buffer from which the image is acquired for display on an image display [0019].  Ng et al. teach of processing the image data or specifically the dynamic range is analyzed and compared to reference image or lookup table and adjusting the dynamic range in accordance with the differences [0003].  Ng et al. therefore teach of compression of the image based on a lookup table [0030] with compression of uncompressed pixel value [0031, 0032].  Ng et al. furthermore teach of the compression of the pixels which would necessarily result in second number of bits less than first number of bits after the compression or mapping of 18 bit echo data into an 8-bit value after compression [0033].  Ng et al. therefore teach of optimizing the dynamic range by comparing parameter of a current image with corresponding reference image feature ([0021, 0035, 0036], claim 17).  
The previous references do not explicitly teach of the claimed components specific to the hand held probe.  In a similar field of endeavor Urbano et al. teach of an ultrasound probe 100 with circuirtry [0037-0039].  Urbano et al. teach of hand held probe [0053].  Urbano et al. teach of the A/D converter 218 [0046] and communication circuitry comprising a buffer 224 [0047] and wherein the processor configured to receive signal from the A/D converter and generate plurality of ultrasound images with images of the plurality of images comprising pixels representative of tissue structures on image display .   
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emelianov et al. in view of Ng. et al. in view of Urbano et al. and further in view of Poland et al.  The previous references do not explicitly teach of the weight of the probe.  In a similar field of endeavor Poland et al. teach of a wireless ultrasound probe where the weight of the components do not exceed 300 grams (abstract, [0005]).  Poland et al. also teach of the housing being hermetically sealed to prevent any sterilizing fluid from entering the housing [0023, 0024].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Poland et al. to modify the previous references to provide a light-weight handheld ultrasound probe system that is convenient to use by the user as it’s positioned against the patient and to receive and transmit more accurate image data and not pose a weight problem to user [0004, Poland].  
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng. et al. in view of Urbano et al. and further in view of Wang et al.  The previous references do not explicitly teach of an ASIC and FPGA.  In a similar field of endeavor Wang et al. teach of a photoacoustic imaging method .  
Claims 10, 16, 29, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng. et al. in view of Urbano et al. and further in view of Frederiksen et al.  The previous references do not explicitly teach of the claimed latency between pixels.  In a similar field of endeavor Frederiksen et al. teach of image processing or compression of images with low latency with compression of 1000 pixels in about 2 clock cycles per pixel [0008].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Frederiksen et al. to modify the previous references to more effectively and efficiently transmit and store images in compressed form and improve performance of the image processing steps of the system [0062, Frederiksen].  
11.	Claims 18 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng. et al. in view of Urbano et al. and further in view of Phelps et al.  Urbano et al. teach of a receive beamformer [0078] using low power levels [0175-0177]  and frame rate of 33 fps [0263, 0289] but do not explicitly teach of the specific power metrics.  In a similar field of endeavor Phelps et al. teach of processing of ultrasound data using ASIC and using 50 milliwatts on transmit and 50 milliwatts on receive are provided with lower power operation [0024] and using probe with desired power range of 5W (table 1).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Phelps et al. to modify the previous references to provide for a system operable at different power levels for increased efficiency and reduce power consumption [0029, Phelps].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793